{¶ 14} I concur in the majority's decision to reverse the trial court's decision as to the amount of damages awarded to appellee based upon a genuine disputed fact concerning the reasonableness of the charges for the services rendered. However, I do not believe the issue regarding who is responsible of Medicare submission needs further consideration on remand.
 {¶ 15} In the absence of specific agreement between the parties or a past course of dealing, I find appellee's right to payment upon its performance of services is not conditioned on its submission of its bill to Medicare. Any detriment from having failed to so specifically specify or establish though past dealings falls on appellant. Appellant cannot add conditions to its obligation to perform after the fact.